DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on October 20, 2021 have been reviewed and considered.  Claims 1-17 are pending in which claims1, 4-6, 8-11 and 14-17, are amended.

Response to Arguments
Applicant's arguments filed on October 20, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: First, Applicant submits that Lindsay does not disclose a shell including a “crown recess” associated with a “crown region.”	Examiner’s Response:  The examiner disagrees. Please see that Lindsay does disclose of a crown recess (via 105) formed in shell and associated with the crown region (see Figures 1a-1b, note the multiple padding areas of 105 & 103).  A “crown” as is known of the area of your head above the ears.  Also, the applicant claims “region” which can imply a bigger region/surface area.

	Applicant’s Second Argument: Second, even if Lindsay’s apertures 105 were considered the claimed “crown recess,” which Applicant does not concede, Applicant submits that Lindsay does not disclose that the alleged crown recess (i.e., Lindsay’s apertures 105) includes “a floor that is lower relative to an outer surface of the shell and 
	Examiner’s Response:  The examiner disagrees.  In Figure 5 of Lindsay, a floor is made between 103 and 108.  Please see the updated rejection below.

	Applicant’s Third Argument: Third, Applicant submits that Lindsay does not disclose the claimed “crown shock absorbing pad.”
	The Action maps Lindsay’s panel attachment mechanism 109 to the claimed “crown shock absorbing pad,” arguing that “the pad (109) would extend and run from front edge to a rear edge of the crown recess (105).” (See Action at 4.) However, Lindsay’s panel attachment mechanism 109 is not a shock absorbing pad. Lindsay’s panel attachment mechanism 109 is adapted to hold a panel 103 securely in place on the shell 101, but to intentionally release the panel 103 with application of sufficient force.” (See Lindsay § 52 (emphasis added).)
	Even if Lindsay’s panel attachment mechanism 109 were considered a shock absorbing pad, which Applicant does not concede, this alleged shock absorbing pad does not extend and run from a front bank of a recess to a rear bank of a recess.
	Examiner’s Response:  As necessitated by applicant’s amendment, please see the updated rejection of claim 1 with the annotated Figure 5 of Lindsay below. Further, element 109 is capable of attenuating a shock force as an additional layer above/within a recess and would help inhibit any force to a certain degree.

Applicant’s Fourth Argument: Maddux accordingly does not disclose the alleged hollow protrusions are “inserted into the through holes defined by the plurality of passages.
	Examiner’s Response:  The examiner disagrees.  Please note that Maddux does disclose having a first plurality of hollow projections formed therein (via 200 of a right side of 12; note diagram below); the brow pad (via 166) formed of a resilient polymer material (via thermoplastic urethane elastomer, [0045], [0050]) and having a plurality of passages formed therein (note areas in between each 200 of 166); the plurality of passages (note areas in between each 200 of 166) receiving (via Figures 1-7) the first plurality of hollow projections (via 200 of a right side of 12), see Figures 1-7.

	Applicant’s Fifth Argument: Therefore, Maddux fails to disclose “the plurality of raised elements formed on the mobility layer contact the first surface of the shock absorbing element and separate the shock absorbing element from the mobility layer, thereby forming a gap between the shock absorbing element and the mobility layer” as recited in amended claim 8.
	Examiner’s Response:  The examiner disagrees.  Please see the updated rejection below in regards to the first and second surfaces as claimed.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay (US PG Pub 2012/0317705).
	Regarding Claim 1, Lindsay discloses of a helmet (100) comprising:
a shell (101, [0030]) adapted to receive and protect a head of a wearer; the shell having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface (see Figures 1a-1b);
	a crown recess (see diagram below) formed in the shell and associated with the crown region (see Figures 1a-1b), wherein the crown recess comprises a floor (note diagram below) that is lower relative to an outer surface of the shell and defined by two or more banks, the two or more banks comprising a front bank and a rear bank (see Figure 5 and diagram below)
	a first slot (via 112 support area of 105) in one of the two or more banks, (see Figure 5 and diagram below);
	a crown shock absorbing pad (via 109) removably attached to the crown recess (see Figure 5),
	the crown shock absorbing pad (109) extending from the front bank of the crown recess to the rear bank of the crown recess ([0044] & [0054]-note that the pad (109) would extend and run from front edge to a rear edge of the crown recess (via 105)); and a crown shell plate (via 103) removably attached to the crown shock absorbing pad [0052] wherein the crown shell plate comprises a first tab (via 112) formed therein; the first tab engaging the first slot (via 112 support area of 105), (Figures 1a-1b2-5, [0029]-[0041]).

    PNG
    media_image1.png
    360
    643
    media_image1.png
    Greyscale

	Regarding Claim 15, Lindsay discloses the invention as claimed above.  Further Lindsay discloses wherein the front region of the shell further comprises a raised forehead region (note diagram below) disposed between the crown recess (via 105) and a front edge (note diagram below) of the shell (101), (see Figures 1b & 4).

    PNG
    media_image2.png
    508
    993
    media_image2.png
    Greyscale

Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maddux (US PG Pub 2010/0299812) (hereinafter “Maddux”).
	Regarding Claim 11, Maddux discloses of a helmet (via 10) comprising:
	a plastic shell (via 10, [0041]) adapted to receive and protect the head of a wearer; the shell (via 10) having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface (via Figures 1-2, note diagram below);
	a composite front pad (12, via Figures 1-7-note that pad 16 is shown as an example to the same structure as that of “12” in Figure 7, see [0045]) associated with the inner surface of the shell and positioned over a front edge of the shell to at least partially overlie the brow of a wearer (via 12 & 16);
	wherein: the composite front pad (12, via Figures 1-7-note that pad 16 is shown as an example to the same structure as that of “12” in Figure 7, see [0045]) comprises a shock absorbing element (via 162/164) and a brow pad (via 166); 
	the shock absorbing element (via 162/164) is formed of a sheet of plastic material (via thermoplastic urethane, [0045], [0050], [0052]) and comprieses a first plurality of hollow projections (via 200 of a right side of 12; note diagram below); 
	the brow pad (via 166) is formed of a resilient polymer material (via thermoplastic urethane elastomer, [0045], [0050]) and comprises an inner surface, an outer surface opposite to the inner surface (see Figure 7) and a plurality of passages formed therein (note areas in between each 200 of 166); the plurality of passages (note areas in between each 200 of 166) that extend from the inner surface to the outer surface (note 166 not present with 200) (see Figure 7),
`the plurality of passages (note areas in between each 200 of 166) define through holes (areas of 166 not present with each 200) that extend from the inner surface to the outer surface (see Figure 7), the first plurality of hollow projections (via 200) are inserted into the through holes defined by the plurality of passages, (Figures 1-7, [0041]-[0052]).
 (Figures 1-7, [0041]-[0052]).

    PNG
    media_image3.png
    735
    630
    media_image3.png
    Greyscale

	Regarding Claims 12-13 and 17, Maddux discloses the invention as claimed above.  Further Maddux discloses:
	(claim 12), wherein the shock absorbing element (via 162/164) comprises a second plurality of hollow projections (via 200 of a left side of 12, note diagram above) formed in the sheet of plastic material (via thermoplastic urethane elastomer, [0045], [0050]), the second plurality of hollow projections abutting the brow pad (via 166) but not received in passages (via vent openings, 216-see collectively Figures 1-7 in reference to 16 acting as 12);
	(claim 13), wherein the brow pad (via 166) comprises a thick region (via the thickness of each 200 of 166) and a thin region (via the flat surface of 166 void of 200), the plurality of passages (note areas in between each 200 of 166) being formed in the thin region (via the flat surface of 166 void of 200), the thick region (via the thickness of each 200 of 166) and thin region (via the flat surface of 166 void of 200) being integrally formed thereby a recess between the thin region and the thick region (see Figures 1-7), the shock absorbing element (via 162/164) being received in the recess (see Figures 1-7), (Figures 1-7, [0041]-[0052]);
	(claim 17), wherein the front region of the shell further comprises a raised forehead region (note shell protrusion outwardly, see diagram below in re claim 16), and the composite front pad is disposed within the raised forehead region (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddux (US PG Pub 2010/0299812) in view of Kozloski et al. (US PG Pub 2016/0335872) (hereinafter “Kozloski).
	Regarding Claim 8, Maddux discloses of a helmet (10) comprising:
	a plastic shell (via 10, [0041]) adapted to receive and protect a head of a wearer; the shell (via 10) having a front region, a crown region, a rear region, a left side region, a right side region, an inner surface and an outer surface (via Figures 1-2, see diagram above in re claim 11); and
	a liner (via 162, 164, 166) associated with the inner surface (see Figures 1-5), the liner comprising a shock absorbing element (via 162 & 164), and in inner liner element (via 300) and a mobility layer (via 166) disposed between the shock absorbing element (via 162 & 164) and inner liner element (via 300), wherein: the shock absorbing element comprises a first surface, a second surface opposite to the first surface and adjacent to the inner surface of the shell, and a plurality of hollow projections extending from the first surface of the shock absorbing element to the second surface of the shock absorbing element (see Figure 7),
	the plurality of raised elements formed on the mobility layer (via 166) contact the first surface of the shock absorbing element and separate (via 200, [0046]), the plurality of raised elements (via 200, [0046]) separating the shock absorbing element (via 162 & 164) from the mobility layer (via 166) thereby forming a gap between the shock absorbing element and the mobility layer (see Figures 4-5), (Figures 1-5, [0041]-[0048]).
	However, Maddux does not disclose wherein the inner liner element is an inflatable liner element and wherein the mobility layer is configured and disposed to allow the inflatable liner element to slip relative to the shock absorbing element when the helmet is subjected to a blow or force during sports play.
	Kozloski teaches of a liner for a helmet (200) which includes an inflatable liner element (via 206) and wherein a mobility layer (via a liner) is configured and disposed to allow the inflatable liner element (via 206) to slip relative to a shock absorbing element (note related to use with multiple padding layers) when the helmet is subjected to a blow or force during sports play, [0020].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liner of Maddux wherein the liner includes an inflatable liner element and wherein the mobility layer is configured and disposed to allow the inflatable liner element to slip relative to the shock absorbing element when the helmet is subjected to a blow or force during sports play as taught by Kozloski so that the liner may be configured to slip, along the surface of the shell of the helmet to reduce the torque on the user’s head during an impact, [0020].
	Regarding Claims 9-10 and 16, the device of Maddux as modified by Kozloski discloses the invention as claimed above.  Further Maddux discloses:
	(claim 9), wherein the shock absorbing element (via 162 & 164) is composed of a sheet of TPU ([0045], [0050], [0052]);
	(claim 10), wherein the plurality of raised elements is a plurality of domes (via 200, see Figures 2-7);
	(claim 16), wherein the front region of the shell further comprises a raised forehead region (note shell protrusion outwardly, see diagram below).
	
    PNG
    media_image4.png
    8
    5
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    689
    616
    media_image5.png
    Greyscale

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US PG Pub 2012/0317705) in view of Maddux (US PG Pub 2010/0299812).
	Regarding Claims 2-3, Lindsay discloses the invention as substantially claimed above. In regards to Claim 3, particularly, Lindsay further discloses a rear recess (formed in shell and associated with the rear region; a second slot formed in the shell and associated with the rear recess; a rear shock absorbing pad in the rear recess and removably connected to the shell; a rear shell plate removably attached to the rear shock absorbing pad and having a second tab formed therein; the second tab engaging the second slot (please see in Figures 1a-1b where there are multiple crown recesses with multiple crown shocking absorbing pads, and crown shell plates as identical the “crown recess” as described above for 105/103 structure and as explained in Figures 1a-1b—via claim 1--please note a more rearward structure of the others to meet this limitation).
	However Lindsay does not disclose wherein (claim 2) wherein the crown shock absorbing pad is composed of a single sheet of TPU having domes formed in the single sheet to provide shock absorption and (claim 3) The helmet of claim 1 wherein the rear shock absorbing pad is composed of a single sheet of TPU having domes formed in the single sheet to provide shock absorption.
	Maddux teaches of a helmet wherein the shock absorbing element (via 162 & 164) is composed of a sheet of TPU ([0045], [0050], [0052]) having a plurality of hollow projections formed therein for shock absorption (via 200), (Figures 1-7, [0041]-[0052]).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liner of Lindsay wherein (claim 2) wherein the crown shock absorbing pad is composed of a single sheet of TPU having domes formed in the single sheet to provide shock absorption and (claim 3) The helmet of claim 1 wherein the rear shock absorbing pad is composed of a single sheet of TPU having domes formed in the single sheet to provide shock absorption as taught by Maddux so that under a load of impact the material will compress and minimize acceleration of the wearer’s head in the helmet.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US PG Pub 2012/0317705) in view of Maddux (US PG Pub 2010/0299812) and Jessie (US PG Pub 2003/0200598).
	Regarding Claim 14, Lindsay discloses the invention as claimed above.  Lindsay does not disclose wherein a liner associated with the inner surface, the liner comprising a first shock absorbing element, an inflatable liner element, and a mobility layer disposed between the first shock absorbing element and the inflatable liner element, the mobility layer having a plurality of raised elements formed therein, wherein: the first shock absorbing element comprises a first surface, a second surface opposite to the first surface and adjacent to the inner surface of the shell, and a plurality of hollow projections extending from the first surface of the shock absorbing element to the second surface of the shock absorbing element, the plurality of raised elements formed on the mobility layer contact the first surface of the first shock absorbing element and separate the first shock absorbing element from the mobility layer thereby forming a gap between the first shock absorbing element and the mobility layer, based on the gap, the inflatable liner element is configured to move relative to the first shock absorbing element; and a composite front pad associated with the inner surface of the shell and positioned over a front edge of the shell to at least partially overlie the brow of the wearer; wherein: the composite front pad comprises a second shock absorbing element and a brow pad; the second shock absorbing element is formed of a sheet of plastic material and comprises a first plurality of hollow projections; the brow pad is formed of a resilient polymer material and comprises an inner surface, an outer surface opposite to the inner surface, and a plurality of passages that extend from the inner surface to the outer surface, the plurality of passages define though holes that extend from the inner surface to the outer surface, the first plurality of hollow projections are inserted into the through holes defined by the plurality of passages. 
	Maddux teaches of a liner (via 162, 164, 166) associated with the inner surface (see Figures 1-5), the liner comprising a shock absorbing element (via 162 & 164), and in inner liner element (via 300) and a mobility layer (via 166) disposed between the shock absorbing element (via 162 & 164) and inner liner element (via 300), the mobility layer (via 166) having a plurality of raised elements formed therein (via 200, [0046]),
	wherein: the shock absorbing element (via 162 & 164) comprises a first surface (212), a second surface (note end portion of each 200) opposite to the first surface and adjacent to the inner surface of the shell (10), and a plurality of hollow projections (via 200) extending from the first surface (212) of the shock absorbing element (via 162 & 164) to the second surface (note end portion of each 200) of the shock absorbing element (via 162 & 164), (see Figure 7),
	the plurality of raised elements (via 200, [0046]) formed on the mobility layer contact the first surface of the first shock absorbing element and separate the shock absorbing element (via 162 & 164) from the mobility layer (via 166) thereby forming a gap between the shock absorbing element and the mobility layer (see Figures 4-5 & 7), 
	based on the gap, the liner element (via 162, 164, 166) is configured to move relative to the shock absorbing element, and a composite front pad (12, via Figures 1-7-note that pad 16 is shown as an example to the same structure as that of “12” in Figure 7, see [0045]) associated with the inner surface of the shell and positioned over a front edge of the shell to at least partially overlie the brow of the wearer (via 12 & 16);
	wherein: the composite front pad (12, via Figures 1-7-note that pad 16 is shown as an example to the same structure as that of “12” in Figure 7, see [0045]) comprises a shock absorbing element (via 162/164) and a brow pad (via 166); the shock absorbing element (via 162/164) is formed of a sheet of plastic material (via thermoplastic urethane, [0045], [0050], [0052]) and comprises a first plurality of hollow projections (via 200 of a right side of 12; note diagram above); the brow pad (via 166) is formed of a resilient polymer material (via thermoplastic urethane elastomer, [0045], [0050]) and comprises an inner surface, an outer surface opposite to the inner surface, and a plurality of passages that extend from the inner surface to the outer surface (note areas in between each 200 of 166); the plurality of passages (note areas in between each 200 of 166) define through holes (areas of 166 not present with each 200) that extend from the inner surface to the outer surface (see Figure 7), the first plurality of hollow projections (via 200) are inserted into the through holes defined by the plurality of passages, (Figures 1-7, [0041]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lindsay a liner associated with the inner surface, the liner comprising a first shock absorbing element, a liner element, and a mobility layer disposed between the first shock absorbing element and the inflatable liner element, the mobility layer having a plurality of raised elements formed therein, wherein: the first shock absorbing element comprises a first surface, a second surface opposite to the first surface and adjacent to the inner surface of the shell, and a plurality of hollow projections extending from the first surface of the shock absorbing element to the second surface of the shock absorbing element, the plurality of raised elements formed on the mobility layer contact the first surface of the first shock absorbing element and separate the first shock absorbing element from the mobility layer thereby forming a gap between the first shock absorbing element and the mobility layer, based on the gap, the inflatable liner element is configured to move relative to the first shock absorbing element; and a composite front pad associated with the inner surface of the shell and positioned over a front edge of the shell to at least partially overlie the brow of the wearer; wherein: the composite front pad comprises a second shock absorbing element and a brow pad; the second shock absorbing element is formed of a sheet of plastic material and comprises a first plurality of hollow projections; the brow pad is formed of a resilient polymer material and comprises an inner surface, an outer surface opposite to the inner surface, and a plurality of passages that extend from the inner surface to the outer surface, the plurality of passages define though holes that extend from the inner surface to the outer surface, the first plurality of hollow projections are inserted into the through holes defined by the plurality of passages as taught by Maddux in order to provide an internal protective arrangement for shock absorption in a helmet which can provide cushion to higher impacts resulting in a greater impact absorption, (Abstract, [0041]-[0052]).
	However, Lindsay and Maddux do not disclose wherein the inner liner element is an inflatable liner element.
	Jessie teaches of a liner (10) for a helmet (H) which includes an inflatable liner element [0021]-[0022]), (Figures 1-2, [0021]-[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liner of Lindsay as modified by Maddux wherein the liner includes an inflatable liner element as taught by Jessie so that an adjustable inner liner element can be adjusted to the head size and comfort level of the wearer [0022].

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses the subject matter of claims 4-7.  Lindsay (US PG Pub 2012/0317705) is the closest piece of prior art, however, does not particularly disclose of a third slot formed in additional second bank and wherein the crown shell plate has a third tab which engages the third slot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732